Citation Nr: 0723349	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-15 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from March to September 1961 and from October 1961 to August 
1962, with additional inactive duty training (INACDUTRA) with 
the Army National Guard.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 RO decision that denied an 
application to reopen claims for service connection for 
coronary artery disease, for bilateral hearing loss 
disability, and for tinnitus.
 

FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  In a final Board decision in July 2003, the RO denied 
service connection for coronary artery disease, for bilateral 
hearing loss disability, and for tinnitus.  

3.  Since the July 2003 Board decision, new evidence has been 
received, but it does not raise a reasonable possibility of 
substantiating the claims for service connection for coronary 
artery disease, for bilateral hearing loss disability, or for 
tinnitus.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's July 2003 decision is 
not new and material, and the claim for service connection 
for coronary artery disease is not reopened.  38 U.S.C.A. §§ 
101(1), 101(24), 1131, 5108, 7104(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.6, 3.156, 3.303, 3.307, 3.309 
(2006).

2.  Evidence received since the Board's July 2003 decision is 
not new and material, and the claim for service connection 
for bilateral hearing loss disability is not reopened.  
38 U.S.C.A. §§ 101(1), 101(24), 1131, 5108, 7104(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.6, 3.156, 3.303, 
3.307, 3.309, 3.385 (2006).

3.  Evidence received since the Board's July 2003 decision is 
not new and material, and the claim for service connection 
for tinnitus is not reopened.  38 U.S.C.A. §§ 101(1), 
101(24), 1131, 5108, 7104(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.1, 3.6, 3.156, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in November 2003; a rating 
decision in March 2004; and a statement of the case in April 
2005.  The November 2003 RO letter preceded the initial RO 
adjudication (March 2004), and it essentially complied with 
VA's notification duties as to reopening of previously, 
finally denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any notice sent prior to the RO's 
initial adjudication, that defect is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under VA's duty to 
notify claimants prior to the last adjudication here (the 
April 2005 statement of the case).  

Indeed, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 
2007) (No. 06-7001) (burden is on VA to show that error in 
notice was not prejudicial).  Any defective notice has not 
prejudiced the appellant in the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  The appellant 
has demonstrated an understanding of the need for new and 
material evidence by referring to recent VA medical records 
that were not previously of record, as well as to reserve 
service medical records and a lay statement.  Thus, VA 
satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  The Board now turns to the 
"merits" of the application to reopen the service 
connection claims.

In July 2003, the Board denied service connection for 
coronary artery disease, for bilateral hearing loss 
disability, and for tinnitus.    

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156.  

The appellant filed an application to reopen the claims in 
August 2003.  In his application and in supporting 
correspondence and testimony, he referred to treatment from 
the Edmond Medical Center in February 1983, the Mercy Medical 
Center, and from his reserve service medical records.  
  
Several guiding laws and regulations apply in the context of 
an application to reopen previously denied claims.  To reopen 
a claim that has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material" evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The Board reviews all evidence submitted since the last final 
denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
For purposes of the "new and material" evidence analysis, 
the Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Within this context, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  In addition, service connection may 
be presumed for certain chronic diseases, including 
cardiovascular-renal disease and hypertension, that are 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

Also, for VA purposes, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post-service test results 
meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) 
post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post- 
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Generally, service-connected compensation benefits are 
benefits provided by the VA to "veterans" who performed 
"active service."  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, or air service" is defined as 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty for training (INACDUTRA) during 
which the individual was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

In other words, service connection may be established for 
disease or injury incurred or aggravated during either active 
duty or ACDUTRA or for residuals of an injury, but not 
disease, incurred or aggravated during INACDUTRA.  38 
U.S.C.A. §§ 101(24), 1131; 38 C.F.R. §§ 3.6, 3.303.  
Additionally, until "veteran" status is established for a 
period of ACDUTRA or INACDUTRA, the presumption of soundness, 
presumption of aggravation, and the doctrine of the benefit 
of the doubt do not apply to ACDUTRA or INACDUTRA periods.  
See Laruan v. West, 11 Vet. App. 80, 85 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).

In November 2000, the definition of "active military, naval, 
or air service" found at 38 U.S.C.A. § 101(24) was amended 
by Pub. L. 106-419, § 301(a) to provide that INACDUTRA also 
qualifies as "active military, naval or air service" if an 
individual was disabled or died from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
during the INACDUTRA period.  See 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

In its July 2003 decision, the Board concluded that service 
connection was not warranted for coronary artery disease 
because the evidence did not indicate that the appellant had 
been on either ACDUTRA or INACDUTRA (including weekend drill) 
in February 1983 when he was admitted to two hospitals for 
angina and eventual angioplasties for coronary artery 
disease.  The Board also reasoned that the contemporaneous 
medical evidence did not indicate that the appellant had had 
a heart attack during February 1983.  With regard to hearing 
loss and tinnitus, the Board concluded that service 
connection was not warranted because hearing loss was not 
diagnosed until 35 years after the appellant's periods of 
ACDUTRA, because subsequent National Guard records did not 
reflect findings of hearing loss, and because there was no 
other medical evidence showing continuity of hearing loss 
since his periods of ACDUTRA.  The Board also reasoned that 
favorable evidence (both VA and non-VA medical opinions) had 
been based on unsubstantiated history provided by the 
appellant.

At the time of the prior, final decision in July 2003, the 
evidence consisted of the appellant's reserve service medical 
records, non-VA hospital records, VA and non-VA treatment 
records, the appellant's testimony and statements, and lay 
statements.

The Board now reviews the evidence before the Board both in 
and after July 2003.

A.  Coronary artery disease

The appellant contends that he sustained a myocardial 
infarction in February 1983 while attending weekend drill 
with the Oklahoma National Guard.  His Army National Guard 
medical records include December 1960 and August 1961 
examinations that were completely negative for any relevant 
defects or diagnoses.  In a June 1962 examination, he 
described a history of chest pain or pressure.  However, the 
chest pain work-up was negative.  Also, a December 1983 
examination contained no cardiovascular complaints, findings, 
or diagnoses.

Records from Edmond Memorial Hospital show that the appellant 
was admitted in February 1983 with a 36-hour history of 
severe chest pain.  The chest pain had started on a Saturday 
while the appellant was working as a mechanic at Wal-Mart and 
had continued through the next day.  The appellant reported 
intermittent chest pain for the past two to three months, 
with no previous history of heart disease.  The impression 
was chest pain, etiology uncertain; rule out esophagitis 
versus myocardial injury. 

The appellant was then transferred to Mercy Hospital, where 
he underwent cardiac catheterization performed and was 
diagnosed with double vessel coronary artery disease.  He 
underwent a double vessel coronary angioplasty.

Subsequent medical records show that the appellant continued 
to receive treatment for his coronary artery disease.  He was 
admitted with chest pain to Medical Plaza Hospital in August 
1987.  It was noted that he had received no additional 
medical care since his 1983 hospitalization, and that he had 
no documented history of a myocardial infarction.  A cardiac 
catheterization confirmed the presence of two-vessel 
obstruction.

Additional medical records included a January 1989 
cardiovascular evaluation from Texoma Cardiology Associates, 
a September 1989 VA clinical record, a September 1989 
hospitalization report from Barton County Memorial Hospital, 
and a June 1991 stress test report from Thomas E. Cochran, 
M.D.  All of these records reflected ongoing treatment for 
unstable angina and coronary artery disease.  No records 
include any documentation of a myocardial infarction.  

In January 1992, Gerald B. Lee, M.D., evaluated the appellant 
and determined that he was completely disabled due to his 
coronary artery disease.  

In August 1996, the appellant underwent a carotid 
endarterectomy due to left carotic artery stenosis at the VA 
Medical Center.  There were references to a 1983 myocardial 
infarction in VA records from August 1996, but these 
references were based on the veteran's self-reported history.

The appellant was admitted to Freeman Hospital in January 
1997 and diagnosed with acute inferior myocardial infarction.  
He underwent surgery for coronary atherosclerotic heart 
disease with total occlusion of the right coronary artery.  
He was rehospitalized in March 1997 with paroxysmal atrial 
fibrillation and systemic arterial hypertension and, in May 
1997, with unstable angina.  John M. Cox, M.D, monitored his 
cardiac status during this time period.

In June 2000, the appellant's former wife and a family member 
submitted statements in support of his claim.  They wrote 
that the appellant had returned from a weekend drill with the 
National Guard with chest pain in February 1983.  They 
indicated that he had been hospitalized for a "heart 
attack."  

At a September 2000 Board hearing, the appellant testified 
that he had been diagnosed with coronary artery disease in 
February 1983.  At that time, he believed that he had been on 
ACDUTRA with the National Guard.  He did not recall if he had 
been diagnosed with a heart attack at that time.

Based upon the above facts, in its July 2003 decision, the 
Board found that a preponderance of the evidence was against 
service connection for coronary artery disease.  The Board 
commented that the appellant's only documented periods of 
ACDUTRA had been about 20 years before February 1983.  The 
Board also found that the record was devoid of any medical 
evidence that the subsequent onset of the appellant's heart 
disease had been was in any way related to these earlier 
periods of ACDUTRA.  The Board also reasoned that the 
contemporaneous medical records in February 1983 did not show 
that the appellant was on either ACDUTRA or INADUTRA 
(including weekend drill) at the onset of his symptoms.  
Finally, the Board also found that the medical records did 
not show that the appellant had experienced a myocardial 
infarction or "heart attack" in February 1983.  

The evidence received since the Board's July 2003 decision 
consists of additional statements by the veteran, a July 2004 
lay statement, VA medical records from 2003 to 2005, 
duplicate non-VA hospital records from 1983, and reserve 
service personnel and medical records.  

The veteran's statements are duplicative of his earlier 
statements and testimony.  Therefore, they are not "new."

The July 2004 statement essentially indicates that the 
veteran had been on weekend drill in February 1983 when he 
had to be hospitalized and that he was hospitalized for a 
heart attack.  But this statement is duplicative of 
statements that had been considered and rejected by the Board 
at the time of its July 2003 decision.  Moreover, laypersons 
are not competent to offer medical opinions, and such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  "Lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. § 5108."  Routen v. Brown, 
10 Vet. App. 183, 186, (1997).  The July 2004 lay statement 
is not competent as to whether or not the veteran was 
diagnosed with a myocardial infarction or heart attack.  Nor 
does the affiant appear to have the requisite knowledge of 
the appellant's reserve status to be able to render a 
competent statement as to whether or not the appellant was 
actually on INACDUTRA or ACDUTRA in February 1983 at the time 
of the angina and angioplasties.  Thus, the July 2004 
statement is neither new nor material.

The non-VA hospital records from Edmond Memorial Hospital in 
February 1983 are, in part, duplicates of records that had 
previously been before the Board at the time of its July 2003 
decision.  However, there are new records that had not been 
before the Board in July 2003.  These consists of several 
EKGs and a February 7, 1983, transfer record.  But these 
records, while new, are not material.  The transfer record 
discusses chest pain and the need for possible streptokinase 
therapy or angioplasty.  Although streptokinase is used to 
treat acute myocardial infarction, the transfer record is not 
evidence of treatment for a heart attack during ACDUTRA or 
INACDUTRA.  And the EKGs reflected only prominent T-waves, 
but otherwise normal findings.  Thus, these "new" records 
do not reflect any evidence of myocardial infarction or heart 
attack during a period of ACDUTRA or INACDUTRA.  Thus, they 
are not "material."

Finally, the reserve service and personnel records are not 
material.  They show various dates of service and credits 
earned, but not for the period in question (that is, February 
1983).  Thus, they are not "material" either.

In short, the newly received evidence is not "new and 
material."  The evidence is either duplicative or, where it 
is new, it does not raise a reasonable possibility of 
substantiating this claim.  Therefore, absent new and 
material evidence, the Board's July 2003 decision remains 
final, and the Board cannot reopen the claim for service 
connection for coronary artery disease.

B.  Hearing Loss and Tinnitus

First, the Board reviews the evidence that was of record a 
the time of the Board's July 2003 decision.

The appellant's Army National Guard medical records include 
no complaints, findings, or diagnoses of hearing loss or 
tinnitus.  All audiological findings were within normal 
limits.  The records also contain no documentation of an 
incident of acoustic trauma.

In September 1998, the appellant complained of hearing loss 
for "years" at a VA medical facility.  A December 1998 VA 
audiology evaluation found bilateral sensorineural hearing 
loss of moderate to moderately severe on the right and mild 
to moderate on the left.  It was noted that the appellant 
believed that his hearing loss occurred during military 
service.  A June 1999 evaluation performed noted no change 
since the previous study.  At that time, the appellant 
reported constant bilateral tinnitus.

At a June 1999 VA audiological examination, the appellant 
reported having hearing loss and tinnitus since the 1960's.  
He reported a history of in-service noise exposure to combat 
artillery and gunfire, and no post-military noise exposure.  
The examiner found the likely etiology of the tinnitus and 
hearing loss to be acoustic trauma during military service.  
He opined that the appellant's hearing loss was worse than 
would be predicted from age alone.  The assessment was 
bilateral moderate to moderately severe sensorineural hearing 
loss.

At a June 1999 VA ear disease examination, the appellant 
reported that his hearing loss had started in service.  He 
claimed that he was near rifle and machine gun ranges for a 
considerable period of time.  At one time, he had been close 
to exploding fireworks that caused ringing in his ears.  
Physical examination was negative, and the diagnosis was 
tinnitus.

In a July 1999 report, Larry D. McIntire, D.O., wrote that he 
understood the appellant had been exposed to a grenade 
explosion in service in 1961 and that he had sustained 
significant acoustic trauma.  Tinnitus had persisted since 
that time, and currently there was significant hearing loss.  
The diagnosis was bilateral sensorineural hearing loss, 
acoustic trauma per history, and bilateral tinnitus.

In June 2000, a layperson wrote that he had served with the 
veteran in Ft. Polk, Louisiana, and that the appellant had 
been exposed to dangerous conditions that could have caused 
hearing loss.  

At A September 2000 Board hearing, the appellant testified 
that his hearing loss and tinnitus had become noticeable in 
1979.  He recalled that, while on ACDUTRA in 1961, he was 
near a cooking explosion and a simulated grenade explosion.  
He also described having been exposed to gunfire and weapons 
noise.  He stated that he had no noise exposure outside of 
service.

In January 2001, Gregory L. Unruh, D.O., stated that the 
appellant had demonstrated hearing loss.  The appellant had 
reported that his hearing loss had started prior to discharge 
from the Army Reserves.  He reported having been involved in 
the Cuban conflict and having been exposed to artillery 
muzzle blasts and concussion from exploding shells.  Based on 
the appellant's history and the current examination, Dr. 
Unruh opined that the appellant's hearing loss was directly 
related to his Army Reserve service.

In its July 2003 decision, the Board found that the 
appellant's hearing loss was not diagnosed until December 
1998, more than 35 years following his periods of ACDUTRA; 
that the Army National Guard medical records, including the 
examination of December 1983, contained no findings of 
hearing loss; and that here was no medical evidence of 
continuity of hearing loss since his discharge from ACDUTRA.  
The Board acknowledged the favorable medical opinions, but it 
found that these opinions were based on unsubstantiated 
history provided by the appellant.  The Board noted that the 
appellant had served as a communications specialist during 
his short periods of ACDUTRA and that there was no 
documentation of combat or foreign service. 

The evidence received since the Board's July 2003 decision 
consists of additional statements by the veteran, a July 2004 
lay statement, VA medical records from 2003 to 2005, 
duplicate non-VA hospital records from 1983, and reserve 
service personnel and medical records.  

Most of these records (including the 1983 non-VA records and 
the VA records from 2003 to 2005) relate to treatment for 
angina and cardiovascular procedures in 1983; thus, they are 
not "material" to the hearing loss or the tinnitus claims.

The July 2004 lay statement is also duplicative of earlier 
lay statements.  Moreover, laypersons are not competent to 
offer medical opinions, and such evidence does not provide a 
basis on which to reopen a claim for service connection.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  "Lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. § 5108."  Routen v. Brown, 10 Vet. 
App. 183, 186, (1997).  The July 2004 lay statement is not 
competent as to whether or not the veteran had hearing loss 
prior to his last period of ACDUTRA.  Thus, the July 2004 
statement is neither new nor material.

Finally, the reserve service records do not reflect evidence 
of hearing loss disability.  Nor do they show any 
relationship between any current hearing loss and any period 
of ACDUTRA.  Also, a September 1979 reserve reenlistment 
examination audiological test results are exactly the same as 
audiological test results from reserve service records that 
were already before the Board at the time of its July 2003 
decision (such s a December 1983 periodic examination).  
Thus, the 1979 audiological examination results are 
duplicative.

In short, the newly received evidence is not "new and 
material."  The evidence is either duplicative or, where it 
is new, it does not raise a reasonable possibility of 
substantiating this claim.  Therefore, absent new and 
material evidence, the Board's July 2003 decision remains 
final, and the Board cannot reopen the claim for service 
connection for bilateral hearing loss disability and for 
tinnitus.  


ORDER

1.  The application to reopen the claim for service 
connection for coronary artery disease is denied.

2.  The application to reopen the claim for service 
connection for bilateral hearing loss disability is denied.

3.  The application to reopen the claim for service 
connection for tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


